DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-15 are pending. Claims 13 and 14 are withdrawn. Claims 1-12 and 15 are under consideration in this action.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 15) and the followings species in the reply filed on December 1, 2021 is acknowledged:
Dendron of Formula I: 
R = C2-alkynyl; 
n = 7; 
penultimate repeating unit of every branch has a terminal group of hydrogen
bio-therapeutic agent: monoclonal antibody.
It is noted that there was a typographical error in the Requirement for Restriction/Election of October 5, 2021, and claim 15, which is directed to a formulation and dependent upon claim 1, should be grouped into Group I, not Group II.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 2, the claim is broadly drawn to a formulation as claimed in claim 1, wherein the dendron of Formula I stabilizes the bio-therapeutic in the formulation at a temperature of up to 55oC. With regards to claim 15, the claims is broadly drawn to a formulation as claimed in claim 1 wherein the bio-therapeutics remain stable at high temperatures of up to 55oC without considerable degradation, and can be used for curative purposes.
Applicant appears to describe examples of formulations using a single type of bio-therapeutic agent (specifically IgG monoclonal antibody), and the dendrons used in the examples all have R being ethynyl, and n being either 1, 3, or 7.
Applicant fails to describe a representative number of bio-therapeutic agents that may be stabilized by the dendron, and fails to describe a representative number of dendrons of Formula I that is capable of stabilizing bio-therapeutics. Further with regards to claim 15, Applicant fails to provide any oC without considerable degradation.
Specifically regarding the bio-therapeutic component, Applicant’s exemplified bio-therapeutic agent, IgG, a monoclonal antibody, is not representative of the entire scope of bio-therapeutic agents. Furthermore, Applicant’s exemplifies formulations are not representative of the entire scope of the claims which encompass formulations having a combination of bio-therapeutics. It is noted that Shomon (How Temperature Can Affect Medication Stability; published July 11, 2020) discloses that there is no medication that can be stored at temperatures above 85oF (30oC) since hot temperatures tend to degrade most formulations (pg.2, para.2). Applicant fails to describe structural features common to members of the claimed genus of bio-therapeutics that can be stabilized by the dendron of Formula I. Given the lack of description of the necessary elements essential for bio-therapeutics that may be stabilized by the dendron of formula I, it remains unclear what features identify bio-therapeutics that may be stabilized in the formulation at a temperature up to 55oC.
With regards to the dendron component, Applicant fails to describe a representative number of dendrons of Formula I capable of stabilizing bio-therapeutic agents. Applicant appears to only exemplify dendrons wherein R is ethynyl. Furthermore, Applicant fails to describe structural features common to members of the claimed genus of dendrons that are capable of stabilizing bio-therapeutic agents. Given the lack of description of the necessary elements essential for stabilizing the bio-therapeutic(s), it remains unclear what features identify dendrons of Formula I capable of such activity.
Further regarding claim 15, as noted above, Shomon (How Temperature Can Affect Medication Stability; published July 11, 2020) discloses that there is no medication that can be stored at temperatures above 85oF (30oC) since hot temperatures tend to degrade most formulations (pg.2, para.2). Applicant fails to describe structural features common to members of the claimed genus of formulations wherein the bio-therapeutics remain stable at high temperatures of up to 55oC without considerable degradation. Given the lack of description of the necessary elements or features essential for maintaining the stability of the bio-therapeutics at high temperatures of up to 55oC without considerable degradation, it remains oC without considerable degradation.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 3, and 4, claim 1’s component b) recites “at least one bio-therapeutic.” It is noted that subsequent recitations of the component in claims 1 (last line), 3, and 4 recite “the bio-therapeutic.” It is unclear if “the bio-therapeutic” is referring to only a single bio-therapeutic of the “at least one bio-therapeutic” or if it is referring to the collective “at least one bio-therapeutic.” Thus, for improved clarity, Examiner kindly suggests amending the aforementioned subsequent recitations of component b) in the last line of claim 1, claim 3, and claim 4 from “the bio-therapeutic” to “the at least one bio-therapeutic.” Claims 2 and 5-12 are subsequently rejected as they incorporate the aforementioned limitation of claim 1 and do not rectify the issue.
Furthermore, similarly, it is noted that claim 15 recites “the bio-therapeutics.” Examiner kindly requests clarification as to whether the limitation is intended to further limit claim 1’s “at least one bio-therapeutic” to now requiring a plurality of bio-therapeutics (e.g., at least two bio-therapeutics), or if it is referring to the “at least one biotherapeutic” as a collective and formulations having a single bio-therapeutic is still encompassed by the claim. For improved clarity, if Applicant intended to limit claim 15 to formulations having a plurality of bio-therapeutics, Examiner kindly requests that Applicant explicitly 
Further regarding claim 15, the phrase “without considerable degradation” renders the claim indefinite because “considerable” is a subjective term, and thus it is unclear what amounts of degradation of the bio-therapeutic agent is encompassed and not encompassed by the phrase “considerable degradation.” The instant Specification does not appear to define the term “considerable” in a way to objectively define what amounts of degradation of the bio-therapeutic agent is and is not encompassed by the phrase “considerable degradation.” Thus, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Further regarding claim 15, the limitation “wherein the bio-therapeutics remain stable at high temperatures of up to 55oC without considerable degradation” is indefinite because the limitation merely states a functional characteristics (the bio-therapeutic in the formulation remaining stable) without providing any indication about how the functional characteristics is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim. Thus, it is unclear whether the claim requires some other structure to be added to the composition, such as an additional stabilizer compound, to provide the functional characteristics. A suggestion for how Applicant could resolve the unclear boundaries is amending the claim to specify how the bio-therapeutics remain stable, provided such an amendment is supported by the specification.
Further, regarding claims 2 and 15, the phrase “the dendron stabilizes the bio-therapeutic” in claim 2 and the phrase “the bio-therapeutics remain stable” in claim 15 render the claims indefinite because it is unclear what the metes and bounds are for establishing that a bio-therapeutic agent has been or remains “stabilized.” The instant Specification does not appear to explicitly define “stable” or “stabilized,” and thus it is unclear what parameters, conditions, measurements, etc. (e.g., whether it’s the amount of degradation, the amount of degradation within a specific time frame, reduced degradation compared to a base comparison point, etc.) define what is and is not encompassed by the term “stabilizes” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deschatelets et al. (Deschatelets) (US 2007/0238654 A1; published Oct. 11, 2007), Gillies et al. (Gillies) (Drug Discovery Today; published Jan. 2005), Haridas et al. (Haridas) (Tetrahedron; published Jan. 13, 2011), Haridas et al. (Haridas 2010) (New Journal of Chemistry; published Oct. 18, 2010), and Malik et al. (Malik) (US 2003/0077295 A1; published Apr. 24, 2003).
The instant claims 1, 3-8, and 10-12 are directed to a formulation comprising:
a) a dendron of Formula I as shown in claim 1 (elected species and claims 1 and 10-12: R = ethynyl; n = 7; penultimate repeating unit of every branch has a terminal group of hydrogen); 
b) at least one bio-therapeutic (elected species and claims 3 and 4: monoclonal antibody); 
c) at least one buffer solution (claims 5 and 6: phosphate buffer); and 
d) at least one salt (claims 7 and 8: sodium chloride), 
wherein the bio-therapeutic to the dendron molar ratio is in the range of 1:0.5-1:3.

Deschatelets discloses compositions for treating eye disorders, such as age related macular degeneration and other conditions involving macular degeneration, choroidal neovascularization, and/or retinal neovascularization (abstract; para.0008). 
In an embodiment, Deschatelets provides polymeric delivery vehicles comprising compstatin or a complement inhibiting analog thereof. In some embodiments, the composition further comprises a moiety that binds to a component present in the eye of a subject at risk of or suffering from an eye disorder characterized by macular degeneration, choroidal neovascularization, retinal neovascularization, or any combination of these. In certain embodiments, the compositions further comprise an angiogenesis inhibitor (para.0013). 
Among the suitable polymeric delivery vehicles include dendrimers (para.0197, 0221).
Among the suitable binding moiety include antibodies, such as IgG (monoclonal antibody) (para.0179)
In another embodiment, Deschatelets provides a supramolecular complex comprising compstatin or a complement inhibiting analog thereof and one or more complement inhibiting analogs thereof, or comprising multiple different complement inhibiting analogs of compstatin (para.0014, 0112).
dendrimer, etc. (para.0068).
Deschatelets further contemplates the use of compstatin analogs together with one or more other agents effective for treatment of the retinal and other ocular conditions, e.g., angiogenesis inhibitors (para.0166).
Among the suitable angiogenesis inhibitors include Avastin® or other anti-VEGF antibody (monoclonal antibody) (para.0241).
The pharmaceutical preparations, which may be formulated for delivery by any available route including, for example, ophthalmic, parenteral, and topical routes, may be combined with pharmaceutically acceptable carriers, diluents solvents, etc., to produce an appropriate pharmaceutical composition (para.0198, 1099, 0203, 0217). The pharmaceutical composition is formulated to be compatible with its intended route of administration. The composition may be in the form of a solution, for example, and may include, for example, buffers such as acetates, citrates, or phosphates, and salts and agents for the adjustment of tonicity, such as sodium chloride (para.0205, 0208). For local delivery to the eye, the pharmaceutically acceptable compositions may be formulated in isotonic, pH adjusted sterile saline, or water. For ophthalmic uses, the pharmaceutically acceptable composition may be formulated as eyedrops (para.0217).

Deschatelets does not appear to explicitly disclose (i) the dendron of Formula I as recited in the instant claims 1 and 10-18, or (ii) the molar ratio of the bio-therapeutic to the dendron as recited in the instant claim 1. Gillies, Haridas, Haridas 2010, and Malik are relied upon for these disclosures. Their teachings are set forth herein below.
Gillies discloses that the unique properties of dendrimers, such as their high degree of branching, multivalency, globular architecture, and well-defined molecular weight, make them promising new scaffolds for drug delivery (abstract). Compared to linear polymers, dendrimers with the dendritic architecture can provide several advantages for drug delivery. For example, the low polydispersity of dendrimers should provide reproducible pharmacokinetic behavior in contrast to that of some linear polymers containing fractions with vastly different molecular weight within a given sample (pg.35, col.2, para.2). Dendrimers are also useful scaffolds for the exploitation of various alternative release mechanisms including cascade release (pg.41, col.2, para.4).
Gillies discloses that several peptide-based dendrimers, such as the following polylysine dendron, are biocompatible dendrimers that have been tested for drug delivery applications (pg.36, col.1, 4, pg.37, Fig.1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Haridas discloses that the following alkyne-terminated lysine-based dendrons are known to be used in the formation to form various peptide dendrimers that may have use in pharmaceuticals (pg.1874, Fig.4; pg.1876; col.1, para.1; pg.1866-1877, 3. Conclusions):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Haridas 2010 discusses a class of peptide-based dendrons and dendrimers that display unique vesicle-driven organogelation. The crosslinked gels crafted from peptide dendrimers may find practical use in various applications including drug delivery (abstract). Among the disclosed peptide-based dendrons include the following structure (pg.304, Scheme 1, structure 3):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Haridas 2010 discloses that peptide dendrimers with large numbers of amide linkages can associate in appropriate solvents to form networks of interactions that generated controlled superstructures (pg.303, col.1, para.2).
Malik discloses dendritic polymer conjugates which are useful drug delivery systems for carrying platinum containing anti-tumor agents (abstract). Malik discloses that dendritic polymer platinates having a cisplatin (a biotherapeutic) to dendritic polymer molar ratio of from about 100:1 to about 1:1 have been evaluated and are expected to provide practical advantages. Malik discloses that it is likely that by changing the ratio of cisplatin, or other platinum analogues, to dendrimer that it would have possible to produce materials which have different average sizes and also potentially different biological properties (para.0048).

With regards to the dendron of Formula I as recited in the instant claims 1 and 10-12, as discussed above, Deschatelets discloses an embodiment of a composition wherein the polymeric delivery vehicle may be dendrimers. Deschatelets also discloses an embodiment of a composition comprising a supramolecular complex and wherein the one or more of the entities of the supramolecular complex in the composition may be a dendrimer. In light of Gillies’s Haridas’s, and Haridas 2010’s disclosure of the known drug delivery applications of polylysine dendrons as shown above in Gillies, Haridas, and Haridas 2010, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Deschatelets with the teachings of Gillies, Haridas, and Haridas 2010, and try the alkyne-terminated lysine-based dendrons shown in Haridas discussed above as either Deschatelets’s polymeric delivery vehicle or one of the entities in Deschatelets’s supramolecular complex. One of ordinary skill in the art would have been motivated to do so as dendrimers provide several advantages for drug delivery, such as reproducible pharmacokinetic behavior (Gillies), and the large number of amide linkages on the peptide dendrimers allow for controlled generation of superstructures. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Deschatelets discloses that both of the aforementioned embodiments of their compositions allow for the inclusion of dendrimers, and Gillies, Haridas 2010, and Haridas disclose that the specific lysine-based dendrons disclosed above are suitable for drug delivery applications.
claim 1, Malik discloses that the molar ratio of the pharmaceutical active to the dendritic polymer is known to be changed to produce materials that have different average sizes and also potentially different biological properties, and discloses that a pharmaceutical active to dendritic polymer molar ratio of from about 100:1 to about 1:1 is known to be useful for drug delivery systems. In light of Malik’s disclosure, the molar ratio of the pharmaceutical active to the dendritic polymer is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Deschatelets, Gillies, Haridas, and Haridas 2010 with the teachings of Malik, and engage in routine experimentation to determine optimal or workable ranges that produce expected results. For example, Malik discloses a known molar ratio of pharmaceutical active to dendritic polymer of from about 100:1 to about 1:1. One of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation to determine optimal or workable ranges from that starting point, adjusting the range based on factors such as the size of the material desired or needed, the amount of active agent needed for treatment, type of release rate desired, etc. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the instant claim 2, which claims wherein the dendron stabilizes the bio-therapeutic in the formulation at a temperature of up to 55oC, in light of the instant specification, it appears that claim 2 recites a property of the elected species of the dendron of Formula I (P.G. Pub., para.0032, 0173). Because the combined teachings of the cited prior art references fairly suggest the inclusion of the elected species of the dendron of Formula I for the reasons set forth above, absent oC.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deschatelets et al. (Deschatelets) (US 2007/0238654 A1; published Oct. 11, 2007), Gillies et al. (Gillies) (Drug Discovery Today; published Jan. 2005), Haridas et al. (Haridas) (Tetrahedron; published Jan. 13, 2011), Haridas et al. (Haridas 2010) (New Journal of Chemistry; published Oct. 18, 2010), and Malik et al. (Malik) (US 2003/0077295 A1; published Apr. 24, 2003) as applied to claims 1-8 and 10-12 set forth above, further in view of Baranowski et al. (Baranowski) (The Scientific World Journal; published Mar. 18, 2014).
The teachings of Deschatelets, Gillies, Haridas, Haridas 2010 and Malik, and the motivation for their combination as they apply to claims 1-8 and 10-12 are set forth above and incorporated herein.

The combined teachings of Deschatelets, Gillies, Haridas, Haridas 2010 and Malik do not appear to explicitly disclose the pH of the formulation as recited in the instant claim 9. Baranowski is relied upon for this disclosure. 

Baranowski discloses that eye drops are accessible in the forms of water and oil solutions, emulsions, or suspensions of one or more active ingredients. These forms are sterile and isotonic, and the optimum pH of eye drops equals that of tear fluid and is about 7.4. In deciding whether to buffer the drug in this form, one should take into account the stability of active ingredient and the tissue tolerance to the preparation. If the pH value gets outside the range of 4-8 which is tolerated by eye, the patient may 2.1.1. Eye Drops).

With regards to the instant claim 9, which claims wherein the formulation has a pH in the range of 5.5-8, as discussed above, Deschatelets discloses their formulations being used for treating eye disorders, and that their formulations may be ophthalmic formulations in the form of, for example, eye drops. In light of Baranowski’s disclosure the optimum pH for eye drops is about 7.4 (equal to that of tear fluid), and optimizable within the range of 4-8, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Deschatelets, Gillies, Haridas, Haridas 2010, and Malik with the teachings of Baranowski and formulate the formulation of the combined teachings of Deschatelets, Gillies, Haridas, Haridas 2010, and Malik discussed above to a pH of about 7.4 or optimize the pH within the range of 4-8. One of ordinary skill in the art would have been motivated to do so in order to create an ophthalmic formulation that is well tolerated and comfortable for the patient’s eyes and reduce the instance of irritation while having optimal drug bioavailability. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Deschatelets discloses their formulations for application to the eye (e.g., in the form of eye drops) and discloses that the pH of the formulation may be adjusted with acids or bases (para.0208), and Baranowski discloses that the optimum pH of eye drops is about 7.4, but may be adjusted within the range of 4-8.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Conclusion
Claims 1-12 and 15 are rejected. No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616